Exhibit 10.2



    
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is entered into as of
[________], 2018 (the “Effective Date”) by and between PDL BioPharma, Inc., a
Delaware corporation (the “Company”), and [____________] (the “Indemnitee”).
RECITALS
WHEREAS, the Board of Directors has determined that attracting and retaining
qualified persons as directors and officers is in the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there shall be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company;
WHEREAS, the Company has adopted provisions in its Bylaws, as the same may be
amended from time to time (the “Bylaws”), providing for indemnification and
advancement of expenses of its directors and officers to the fullest extent
authorized by the General Corporation Law of the State of Delaware (the “DGCL”),
and the Company wishes to clarify and enhance the rights and obligations of the
Company and the Indemnitee with respect to indemnification and advancement of
expenses;
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve or continue to serve as directors or officers
(or both) of the Company and in any other capacity with respect to the Company
as the Company may request, including as directors or officers (or both) of one
or more subsidiaries of the Company, and to otherwise promote the desirable end
that such persons shall resist what they consider unjustified lawsuits and
claims made against them in connection with the good faith performance of their
duties, with the knowledge that certain costs, judgments, penalties, fines,
liabilities, and expenses incurred by them in their defense of such litigation
are to be borne by the Company and they shall receive appropriate protection
against such risks and liabilities, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and
WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as a director or officer of the Company and in any other capacity with respect
to the Company as the Company may request, including as a director or officer
(or both) of one or more subsidiaries of the Company, in each case, free from
undue concern for unpredictable, inappropriate, or unreasonable legal risks and
personal liabilities by reason of the Indemnitee acting in good faith in the
performance of the Indemnitee’s duty to the Company and such subsidiaries; and
the Indemnitee desires so to serve or continue so to serve the Company and such
subsidiaries, provided, and on the express condition, that he or she is
furnished with the protections set forth hereinafter.



--------------------------------------------------------------------------------







AGREEMENT
NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:


1.Definitions. For purposes of this Agreement:


(a)A “Change in Control” will be deemed to have occurred if: (a) any person or
entity is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, whether or not the Company is subject to such
rule or statute), directly or indirectly, of more than 15% of the total voting
power of the Company’s then-outstanding securities having the power to vote in
the election of directors, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; (ii) the Company is
a party to a consummated merger, consolidation, or reorganization, as a result
of which the holders of the outstanding securities of the Company having the
power to elect a majority of the Board of Directors immediately prior to the
consummation of such transaction cease to own outstanding securities of the
surviving entity having the voting power to elect a majority of the surviving
entity’s board of directors; (iii) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets; or (iv) other than as a result
of an event described in clause (ii) or (iii) of this Section 1(a), with respect
to any particular 24-month period, the individuals who, at the beginning of such
24-month period, constituted the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the beginning of such 24-month period whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors.


(b)“Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.


(c)“Expenses” includes, without limitation, expenses incurred in connection with
the defense or settlement of any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, judicial, administrative, or
legislative hearing, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, attorneys’ fees, witness fees and expenses, fees
and expenses of accountants and other advisors, retainers and disbursements and
advances thereon, the premium, security for, and other costs relating to any
bond (including cost bonds, appraisal bonds, or their equivalents), reasonable
compensation for time spent by the Indemnitee for which the Indemnitee is not
otherwise compensated by the Company or any third party, and any expenses of
establishing a right to indemnification or advancement under Sections 9, 11, 13,
and





--------------------------------------------------------------------------------





16 hereof, but shall not include the amount of judgments, fines, ERISA excise
taxes, or penalties actually levied against the Indemnitee, or any amounts paid
in settlement by or on behalf of the Indemnitee.


(d)“Independent Counsel” means a law firm or a member of a law firm that neither
is presently nor in the past five years has been retained to represent (i) the
Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.


(e)“Proceeding” means any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, judicial, administrative, or
legislative hearing, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent, or trustee
of the Company or while a director, officer, employee, agent, or trustee of the
Company is or was serving at the request of, for the convenience of, or to
represent the interests of the Company as a director, officer, employee, agent,
or trustee of another corporation or of a partnership, joint venture, trust, or
other enterprise, including service with respect to one or more Subsidiaries of
the Company and service with respect to an employee benefit plan, or by reason
of anything done or not done by the Indemnitee in any such capacity, whether or
not the Indemnitee is serving in such capacity at the time any expense,
liability, or loss is incurred for which indemnification or advancement can be
provided under this Agreement.


(f)“Subsidiary” means any corporation or other entity of which more than 50% of
the outstanding voting securities is owned directly or indirectly by the
Company, by the Company and one or more other Subsidiaries, or by one or more
other Subsidiaries.


2.Service by the Indemnitee. The Indemnitee shall serve or continue to serve as
a director or officer of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law and the Bylaws or tenders a
resignation. Service at any Subsidiary of the Company shall be deemed service at
the request of the Company for purposes of this Agreement. By entering into this
Agreement, Indemnitee is deemed to be serving at the request of the Company, and
the Company is deemed to be requesting such service.


3.Indemnification and Advancement of Expenses. The Company shall indemnify and
hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of the
final disposition of any Proceeding all Expenses incurred by the Indemnitee in
defending any such Proceeding, to the fullest extent authorized by the DGCL, as
the same exists or may hereafter be amended, all on the terms and conditions set
forth in this Agreement. Without diminishing the scope of the rights provided by
this Section, the rights of the Indemnitee to indemnification and advancement of
Expenses provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:


(a)to the extent expressly prohibited by applicable law or the Certificate of
Incorporation or Bylaws of the Company;







--------------------------------------------------------------------------------





(b)for and to the extent that payment is actually made to the Indemnitee under a
valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the certificate of incorporation or bylaws, or
agreement of the Company or any other company or other enterprise (and the
Indemnitee shall reimburse the Company for any amounts paid by the Company and
subsequently so recovered by the Indemnitee); or


(c)in connection with an action, suit, or proceeding, or part thereof initiated
or brought voluntarily by the Indemnitee and not by way of defense (including
claims and counterclaims, whether such counterclaims are asserted by (i) the
Indemnitee, or (ii) the Company in an action, suit, or proceeding initiated by
the Indemnitee), except a judicial proceeding or arbitration pursuant to
Section 11 to enforce rights under this Agreement, unless the action, suit, or
proceeding, or part thereof, was authorized or ratified by the Board of
Directors of the Company, the Board of Directors otherwise determines that
indemnification or advancement of Expenses is appropriate, or the
indemnification or advancement is required by applicable law.


4.Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding (other than an action by or in the right of the Company) by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent, or trustee of the Company or while a director, officer, employee, agent,
or trustee of the Company is or was serving at the request of, for the
convenience of, or to represent the interests of the Company as a director,
officer, employee, agent, or trustee of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to one
or more Subsidiaries of the Company and service with respect to an employee
benefit plan, or by reason of anything done or not done by the Indemnitee in any
such capacity. Pursuant to this Section, the Indemnitee shall be indemnified
against all expense, liability, and loss (including judgments, fines, ERISA
excise taxes, penalties, amounts paid in settlement by or on behalf of the
Indemnitee, and Expenses) actually and reasonably incurred by the Indemnitee in
connection with such Proceeding, if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.


5.Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 3 above, the Indemnitee shall be entitled to the indemnification
rights provided in this Section if the Indemnitee was or is a party or is
threatened to be made a party to, or was or is otherwise involved in, any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee of the Company is or was serving at the
request of, for the convenience of, or to represent the interests of the Company
as a director, officer, employee, agent, or trustee of another corporation or of
a partnership, joint venture, trust, or other enterprise, including service with
respect to one or more Subsidiaries of the Company and service with respect to
an employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection with such Proceeding if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which the DGCL expressly prohibits such indemnification by reason of any
adjudication of liability of the Indemnitee to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such Proceeding was brought shall determine upon application that,





--------------------------------------------------------------------------------





despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is entitled to indemnification for such expense,
liability, and loss as such court shall deem proper.


6.Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 4, and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.


7.Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expense, liability, and loss (including judgments, fines, ERISA excise taxes,
penalties, amounts paid in settlement by or on behalf of the Indemnitee, and
Expenses) actually and reasonably incurred in connection with any Proceeding, or
in connection with any judicial proceeding or arbitration pursuant to Section 11
to enforce rights under this Agreement, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such expense, liability, and loss actually and reasonably incurred to
which the Indemnitee is entitled.


8.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the maximum extent permitted by the DGCL, the Indemnitee
shall be entitled to indemnification against all Expenses actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to (i) the Indemnitee’s service as a director or officer of the
Company, or (ii) the Indemnitee’s service while a director, officer, employee,
agent, or trustee of the Company at the request of, for the convenience of, or
to represent the interests of the Company as a director, officer, employee,
agent, or trustee of another corporation or of a partnership, joint venture,
trust, or other enterprise, including service with respect to one or more
Subsidiaries of the Company and service with respect to an employee benefit
plan, in any threatened, pending, or completed action, suit, arbitration,
alternative dispute resolution mechanism, investigation, inquiry, judicial,
administrative, or legislative hearing, or any other threatened, pending, or
completed proceeding, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee neither is, nor is
threatened to be made, a party.


9.Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, the Indemnitee shall submit a written request to the
Secretary of the Company. Such request shall include documentation or
information that is necessary for such determination and is reasonably available
to the Indemnitee. Upon receipt by the Secretary of the Company of a written
request by the Indemnitee for indemnification, the entitlement of the Indemnitee
to indemnification, to the extent not required pursuant to the terms of
Section 6 or Section 8 of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination (as selected
by the Board of Directors, except with respect to Section 9(e) below): (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors,
whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee; (d) the stockholders of the Company; or (e) in the
event that a Change in Control has occurred, by Independent Counsel in a written
opinion to the Board of





--------------------------------------------------------------------------------





Directors, a copy of which shall be delivered to the Indemnitee. Such
Independent Counsel shall be selected by the Board of Directors and approved by
the Indemnitee, except that in the event that a Change in Control has occurred,
Independent Counsel shall be selected by the Indemnitee. Upon failure of the
Board of Directors so to select such Independent Counsel or upon failure of the
Indemnitee so to approve (or so to select, in the event a Change in Control has
occurred), such Independent Counsel shall be selected upon application to a
court of competent jurisdiction. The determination of entitlement to
indemnification shall be made and, unless a contrary determination is made, such
indemnification shall be paid in full by the Company not later than 60 calendar
days after receipt by the Secretary of the Company of a written request for
indemnification. If the person making such determination shall determine that
the Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues, or matters at issue at the
time of the determination.


10.Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of the Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Secretary of the Company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in the request for indemnification. The termination of any
Proceeding described in Sections 4 or 5 by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had reasonable cause to believe his or her conduct was unlawful or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification except as may
be provided herein.


11.Remedies of the Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit. In the event that a determination is made
that the Indemnitee is not entitled to indemnification hereunder or if payment
is not timely made following a determination of entitlement to indemnification
pursuant to Sections 9 and 10, or if an advancement of Expenses is not timely
made pursuant to Section 16, the Indemnitee may at any time thereafter bring
suit against the Company seeking an adjudication of entitlement to such
indemnification or advancement of Expenses, and any such suit shall be brought
in the Court of Chancery of the State of Delaware, unless otherwise required by
the law of the state in which the Indemnitee primarily resides and works.
Alternatively, the Indemnitee at the Indemnitee’s option may seek an award in an
arbitration to be conducted by a panel of three arbitrators, one of whom is
selected by the Company, another of whom is selected by the Indemnitee, and the
last of whom is selected by the first two arbitrators so selected, such award to
be made within 60 calendar days following the filing of the demand for
arbitration. The Company shall not oppose the Indemnitee’s right to seek any
such adjudication or award in arbitration. In any suit or arbitration brought by
the Indemnitee to enforce a right to indemnification hereunder (but not in a
suit or arbitration brought by the Indemnitee to enforce a right to an
advancement of Expenses), it shall be a defense that the Indemnitee has not met
any applicable standard of conduct for indemnification set forth in the DGCL,
including the standard described in Section 4 or 5, as applicable.  Further, in
any suit brought by the Company to recover an advancement of Expenses pursuant
to the terms of an undertaking (including the undertaking set forth in





--------------------------------------------------------------------------------





Section 16), the Company shall be entitled to recover such Expenses upon a final
judicial decision of a court of competent jurisdiction from which there is no
further right to appeal that the Indemnitee has not met the standard of conduct
described above. Neither the failure of the Company (including the Disinterested
Directors, a committee of Disinterested Directors, Independent Counsel, or its
stockholders) to have made a determination prior to the commencement of such
suit or arbitration that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the standard of conduct described
above, nor an actual determination by the Company (including the Disinterested
Directors, a committee of Disinterested Directors, Independent Counsel, or its
stockholders) that the Indemnitee has not met the standard of conduct described
above shall create a presumption that the Indemnitee has not met the standard of
conduct described above, or, in the case of such a suit brought by the
Indemnitee, be a defense to such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of Expenses hereunder,
or brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking (including the undertaking set forth in Section 16), the
burden of proving that the Indemnitee is not entitled to be indemnified, or to
such advancement of expenses, under this Section 11 or otherwise shall be on the
Company. If a determination is made or deemed to have been made pursuant to the
terms of Section 9 or 10 that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding, and enforceable. The Company
further agrees to stipulate in any court or before any arbitrator pursuant to
this Section 11 that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification or advancement of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by the Indemnitee in connection with
such adjudication or award in arbitration (including, but not limited to, any
appellate proceedings) to the fullest extent permitted by law, and in any suit
brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking (including the undertaking set forth in Section 16), the
Company shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such suit to the extent the Indemnitee has been
successful, on the merits or otherwise, in whole or in part, in defense of such
suit, to the fullest extent permitted by law.


12.Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of a charter or bylaws (including the Certificate of Incorporation or
Bylaws of the Company), or otherwise.


13.Expenses to Enforce Agreement. In the event that the Indemnitee is subject to
or intervenes in any action, suit, or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce the Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, the Indemnitee, if the Indemnitee prevails in
whole or in part in such action, suit, or proceeding, shall be entitled to
recover from the Company and shall be indemnified by the Company against any
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith.


14.Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee is serving at the request of, for the
convenience of, or to represent the interests of the Company as a director,
officer, employee, agent, or trustee of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service





--------------------------------------------------------------------------------





with respect to one or more Subsidiaries of the Company and service with respect
to an employee benefit plan, and shall continue thereafter with respect to any
possible claims based on the fact that the Indemnitee was a director, officer,
employee, agent, or trustee of the Company or was serving at the request of, for
the convenience of, or to represent the interests of, the Company as a director,
officer, employee, agent, or trustee of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to one
or more Subsidiaries of the Company and service with respect to an employee
benefit plan. This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the Indemnitee’s heirs, executors, and administrators.


15.Notification and Defense of Proceeding. Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
against the Company under this Agreement, notify the Company in writing of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to the Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which the Indemnitee notifies the Company:


(a)The Company shall be entitled to participate therein at its own expense;


(b)Except as otherwise provided in this Section 15(b), to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof, with counsel satisfactory to
the Indemnitee. After notice from the Company to the Indemnitee of its election
so to assume the defense thereof, the Company shall not be liable to the
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by the Indemnitee in connection with the defense thereof except as
otherwise provided below. The Indemnitee shall have the right to employ the
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not within 60 calendar days of
receipt of notice from the Indemnitee in fact have employed counsel to assume
the defense of the Proceeding, in each of which cases the fees and expenses of
the Indemnitee’s counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which the Indemnitee shall have made the
conclusion provided for in (ii) above; and


(c)Notwithstanding any other provision of this Agreement, the Company shall not
be liable to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent,
or for any judicial or other award, if the Company was not given an opportunity,
in accordance with this Section 15, to participate in the defense of such
Proceeding. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on or disclosure obligation with respect to the
Indemnitee, or that would directly or indirectly constitute or impose any
admission or acknowledgment of fault or culpability with respect to the
Indemnitee, without the Indemnitee’s written consent. Neither the Company nor
the Indemnitee shall unreasonably withhold its consent to any proposed
settlement.


16.Advancement of Expenses. All Expenses incurred by the Indemnitee in defending
any Proceeding described in Section 4 or 5 shall be paid by the Company in
advance of the final disposition of such Proceeding at the request of the
Indemnitee. The Indemnitee’s right to advancement shall not be





--------------------------------------------------------------------------------





subject to the satisfaction of any standard of conduct and advances shall be
made without regard to the Indemnitee’s ultimate entitlement to indemnification
under the provisions of this Agreement or otherwise. To receive an advancement
of Expenses under this Agreement, the Indemnitee shall submit a written request
to the Secretary of the Company. Such request shall reasonably evidence the
Expenses incurred by the Indemnitee. The Indemnitee hereby undertakes to repay
all amounts so advanced if, and to the extent that, it shall ultimately be
determined, by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, that the Indemnitee is not entitled
to be indemnified for such Expenses by the Company as provided by this Agreement
or otherwise. The Indemnitee’s undertaking to repay any such amounts is not
required to be secured. Each such advancement of Expenses shall be made within
20 calendar days after the receipt by the Secretary of the Company of such
written request. The Indemnitee’s entitlement to Expenses under this Agreement
shall include those incurred in connection with any action, suit, or proceeding
by the Indemnitee seeking an adjudication or award in arbitration pursuant to
Section 11 of this Agreement (including the enforcement of this provision) to
the extent the court or arbitrator shall determine that the Indemnitee is
entitled to an advancement of Expenses hereunder.


17.Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable as applied to any person or entity or circumstance for any reason
whatsoever, then, to the fullest extent permitted by law (a) the validity,
legality, and enforceability of such provision in any other circumstance and of
the remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable, that are not by themselves invalid,
illegal, or unenforceable) and the application of such provision to other
persons or entities or circumstances shall not in any way be affected or
impaired thereby, and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to the Indemnitee to the fullest extent set forth in this
Agreement. This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and the Indemnitee and any
such prior agreements shall be terminated upon execution of this Agreement.


18.Maintenance of Liability Insurance.


(a)The Company hereby covenants and agrees that, so long as the Indemnitee shall
continue to serve as a director or officer of the Company, and thereafter so
long as the Indemnitee shall be subject to any possible claims based on the fact
that the Indemnitee was a director, officer, employee, agent, or trustee of the
Company or was serving at the request of, for the convenience of, or to
represent the interests of the Company as a director, officer, employee, agent,
or trustee of another corporation or of a partnership, joint venture, trust, or
other enterprise, including service with respect to one or more Subsidiaries of
the Company and service with respect to an employee benefit plan, subject to
Section 18(c), shall promptly obtain and maintain in full force and effect
directors’ and officers’ liability insurance in reasonable amounts from
established and reputable insurers.


(b)In all policies of directors’ and officers’ liability, the Indemnitee shall
be named as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if the Indemnitee is a director, or of the Company’s
officers, if the Indemnitee is not a director of the Company but is an officer.
 





--------------------------------------------------------------------------------





(c)Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain directors’ and officers’ liability insurance if the Company
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is limited by exclusions so as
to provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.


19.Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.


20.Other Provisions.


(a)This Agreement and all disputes or controversies arising out of or related to
this Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of conflicts of laws principles of
the State of Delaware, unless otherwise required by the law of the state in
which the Indemnitee primarily resides and works.


(b)This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.


(c)This Agreement shall not be deemed an employment contract between the Company
and any Indemnitee who is an officer of the Company, and, if the Indemnitee is
an officer of the Company, the Indemnitee specifically acknowledges that the
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between the Indemnitee and the Company.


(d)In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of the Indemnitee
(excluding insurance obtained on the Indemnitee’s own behalf), and the
Indemnitee shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.


(e)This Agreement may not be amended, modified, or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
No failure or delay of either party in exercising any right or remedy hereunder
shall operate as a waiver thereof, and no single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, or any course of conduct, shall preclude any other or further
exercise thereof or the exercise of any other right or power.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Indemnitee have caused this Agreement to
be executed as of the date first written above.
PDL BioPharma, Inc.


By:    
Name:
Title:
Indemnitee





